UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6096


MAURICE FOLEY,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                 Respondent - Appellee.



                              No. 10-6245


MAURICE FOLEY,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                 Respondent - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00212-jct-mfu)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Maurice Foley, Appellant Pro Se.    Sara Bugbee Winn, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Maurice     Foley,     a   federal   prisoner,       appeals      the

district   court’s     order    dismissing   without       prejudice   his   28

U.S.C. § 2241 (2006) petition, and its subsequent order denying

leave to proceed in forma pauperis on appeal.               We have reviewed

the record and find no reversible error.             Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.               Foley v. O’Brien, No.

7:09-cv-00212-jct-mfu (W.D. Va. Dec. 29, 2009, Feb. 3, 2010).

We   dispense   with   oral    argument   because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3